Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155811(38)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  SONG YU and SANG CHUNG,                                                                                 Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                                                     Justices
                                                                    SC: 155811
  v                                                                 COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 30, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2017
                                                                               Clerk